IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MERRILL LAND, LLC, a                  NOT FINAL UNTIL TIME EXPIRES TO
Florida Limited Liability             FILE MOTION FOR REHEARING AND
Company, AND GREAT                    DISPOSITION THEREOF IF FILED
SOUTHERN RESTAURANT
GROUP OF PENSACOLA, INC.,             CASE NO. 1D16-4121
a Florida Corporation,

      Appellants,

v.

THE CITY OF PENSACOLA, a
Florida Municipal Corporation,
AND SEVILLE HARBOUR,
INC., a Florida Corporation,

      Appellees.


_____________________________/

Opinion filed June 1, 2017.

An appeal from the Circuit Court for Escambia County.
J. Scott Duncan, Judge.

Robert A. Emmanuel and Adam J. White of Emmanuel Sheppard & Condon,
Pensacola, for Appellant Merrill Land, LLC.

Charles F. Beall, Jr., of Moore, Hill & Westmoreland, P.A., Pensacola, for Appellant
Great Southern Restaurant Group of Pensacola, Inc.

J. Nixon Daniel, III and Terrie L. Didier of Beggs & Lane, RLLP, Pensacola, for
Appellee City of Pensacola.
PER CURIAM.

    AFFIRMED.

WOLF and WETHERELL, JJ., and LESTER, DON H., ASSOCIATE JUDGE,
CONCURS.




                               2